IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30653
                          Conference Calendar
                           __________________


GEORGE DON MCGUFFEY,

                                       Plaintiff-Appellant,

versus

JOHN P. WHITLEY, WARDEN, LOUISIANA STATE
PENITENTIARY; JEFFERY HEWES; JAMMIE GAUF;
MARVIN GREMILLION; UNKNOWN BANKSTON;
UNKNOWN GREEN; UNKNOWN DUCOTE; UNKNOWN
JOHNSON,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 91-CV-322
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Don McGuffey has filed a motion to proceed in forma

pauperis (IFP) on his appeal of the district court's grant of

judgment as a matter of law for the defendant in McGuffey's civil

rights action.    The court previously granted conditional IFP

status to McGuffey for the preparation of a trial transcript at

government expense.    After a review of the record, we conclude


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30653
                               -2-

that McGuffey has not demonstrated that he will present a

nonfrivolous issue on appeal.   Therefore, his IFP status is

revoked and the appeal is dismissed.   See Hailes v. Equitable

Life Assur. Soc. of U.S., 729 F.2d 1037 (5th Cir. 1984).

     DISMISSED.